
	

116 SRES 115 IS: Recognizing the REALTORS® Land Institute on the occasion of its 75th anniversary. 
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 115
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2019
			Mr. Cotton (for himself and Ms. Duckworth) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the REALTORS® Land Institute on the occasion of its 75th anniversary. 
	
	
 Whereas, in 1944, the REALTORS® Land Institute was founded by 20 land specialists who met at the Drake Hotel in Chicago, Illinois, to establish a national organization that would provide education, information, marketing opportunities, and broker networking to enhance the ability of their members to conduct business as recognized professional land use specialists and, through collective action, preserve private property rights;
 Whereas, as of 2019, the REALTORS® Land Institute has been an affiliate of the National Association of REALTORS® for 75 years;
 Whereas, in 2019, the REALTORS® Land Institute celebrates 75 years of serving land owners, users, and Realtors throughout the United States and Canada;
 Whereas the members of the REALTORS® Land Institute have developed international marketing capabilities and networks throughout the world;
 Whereas the REALTORS® Land Institute is comprised of members who subscribe to a strict code of ethics and to just and equitable principles in real estate transactions;
 Whereas the REALTORS® Land Institute encourages continuing education and rewards members who complete an extensive education program and service to the land industry with a national designation of Accredited Land Consultant (commonly known as ALC); and
 Whereas the REALTORS® Land Institute is a national professional trade association, dedicated to advancing the effective use of the most precious commodity in the United States, land: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the REALTORS® Land Institute on the occasion of its 75th anniversary; and
 (2)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the REALTORS® Land Institute.
			
